Fitzgerald, J.
The relator is a foreign corporation doing business in this State, and having its principal place for the transaction of business situated in the city of New York. According to the statement delivered to the commissioners of taxes and assessments, April 11, 1899, its capital was $9,000,000. It was assessable for the amount of such capital invested in this State, which amount was found by the respondents to have been on the second Monday of January, 1899 (the date fixed by the statute), $1,000,000. Relator seeks to have this assessment reduced to $290,000. The assessment was made under section 7 of chapter 908, Laws of 1896, and section 36 of the same act provides that “ If any such person, or his agent or representative, shall willfully neglect or refuse to' answer any material question put to him, such person shall not be entitled to any reduction of his assessments.” Eelator’s president, upon his examination, refused to give any information regarding the business of the corporation in New Jersey, his replies to some interrogatories upon that subject concluding with the declaration, “ I won’t answer anything in regard to New Jersey.” One method of determining the amount of the capital invested here, which may well be deemed reasonable, is to ascertain how much of it is invested elsewhere; inquiries directed toward obtaining such information are material and relevant, and cannot be disposed of by being styled inquisitorial and foreign to the issue. Upon all the facts’as disclosed by the return, I cannot hold that the determination of the commissioners was unjust, and to reduce the assessment as prayed for would, be to determine that the commissioners were absolutely bound by relator’s statements.
Writ dismissed.